Title: de Bure Frères to Thomas Jefferson, 11 September 1819
From: de Bure Frères
To: Jefferson, Thomas


						
							Monsieur
							
								paris
								ce 11 7bre 1819
							
						
						nous avons l’honneur de vous prevenir que nous avons expedié a L’adresse de M Beasly les livres que nous avons pu avoir de votre demande, et dont nous vous mettons ci joint la facture. nous sommes bien fachés qu’il y en ait encore, meme de ceux demandés l’année derniere, que nous n’ayions pas pu avoir, nous les avions cependant demandés en allemagne, d’ou l’on n’a pas pu nous les fournir. il y a maintenant de certains livres, qu’il devient tres difficile d’avoir, et qui autrefois etoient assez communs; de ce nombre est L’anacreon de Barnes, dont nous n’avons pas pu trouver un seul exemplaire a paris. nous prendrons ce livre a la premiere occasion, et nous le garderons jusqu’a l’année prochaine. nous ferons de meme, Monsieur, pour les autres que nous ne vous envoyons pas cette année. nous avons demandé en italie les œuvres de platon, en italien, de Dardi Bembo, mais nous n’avons pas encore pu les recevoir.
						les moralistes francois, montaigne, charron &c, ne paroissent point encore, nous prendrons les volumes a mesure qu’on les publiera. le manuel du libraire est epuisé, on en imprime une nouvelle edition, nous ne savons pas si elle sera prete pour l’année prochaine.
						nous adressons, Monsieur, cette Lettre a M. Beaslie, de sorte que vous la receviez en meme temps que la caisse et nous en remettons un duplicata a votre ambassadeur.
						nous vous donnons ici l’etat du compte, nous resterons encore vos debiteurs de 153fr 10c que nous gardons a votre disposition. nous esperons, Monsieur, que vous serez aussi content des Livres de cette année, que vous l’avez été de ceux des années precedentes, nous mettrons toujours tous nos soins a cela. nous n’avons pas pu avoir les melanges de litterature grecque Rhazes, chez l’imprimeur qui les a imprimés, il n’en avoit plus, tous ces livres en grec moderne sont imprimés pour le Levant, ou ils sont envoyés, et bien souvent il n’en reste pas en france.
						nous n’avons pas pu vous envoyer l’Euripide de Barnes in 8o, il n’en existe pas de ce format, nous avons été obligés de vous envoyer celui de Musgrave.
						
							nous avons l’honneur d’etre, Monsieur Vos tres humbles et tres obeissants Serviteurs
							
								
									
										
											de Bure freres.
										
									
									
										Libraires du Roi
									
								
							
						
					 
						Editors’ Translation
						
							
								Sir
								
									Paris
									11 September 1819
								
							
							We have the honor of informing you that we have sent to Mr. Beasley’s address those books you requested that we could obtain, and we are enclosing the invoice with this letter. We are very sorry that we still could not get some of the books, even among those ordered last year. Although we asked for them in Germany, they could not be supplied from there. Certain books that used to be rather common are becoming very difficult to obtain, among them Barnes’s Anacreon, of which we could not find a single copy in Paris. We will get this book at the first opportunity and hold it until next year. We will do the same, Sir, with the other books we are not sending you this year. From Italy we have requested Plato’s works in Italian by Dardi Bembo, but we have as yet been unable to receive them.
							The French moralists, Montaigne, Charron, etc., have not yet appeared. We will get these volumes as they are published. The Manuel du Libraire is sold out. A new edition of it is being printed, but we do not know if it will be ready for next year.
							We are addressing this letter to Mr. Beasley, Sir, so that you will receive it at the same time as the box, and we are forwarding a duplicate to your ambassador.
							We give you here the state of your account. We still remain your debtors in the amount of 153 francs 10 cents, which we retain at your disposal. We hope, Sir, that you will be as satisfied with this year’s books as you have been with those of prior years. We always devote all our care to that. We were not able to obtain the miscellany of Greek literature by Rhasis from its printer. He had none left. All these books in modern Greek are printed for the Levant, where they are sent, and very often none remain in France.
							We could not send you Barnes’s Euripides in octavo. It does not exist in that format. We had to send you that of Musgrave.
							
								We have the honor to be, Sir, your very humble and very obedient servants
								
									
										
											
												de Bure Frères.
											
										
										
											Booksellers to the king
										
									
								
							
						
					